 


109 HR 1483 IH: For the relief of Roger Paul Robert Kozik.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 1483 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Davis of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Roger Paul Robert Kozik. 
 
 
1.Permanent resident status for Roger Paul Robert Kozik 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Roger Paul Robert Kozik shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Roger Paul Robert Kozik enters the United States before the filing deadline specified in subsection (c), he shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Roger Paul Robert Kozik, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act. 
(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Roger Paul Robert Kozik shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
 
